Allowability Notice
Examiners Amendment
Below are amendments to the claims. Only claims 1, 2, 4, 6, 11, 15, 17, and 18 have been amended as of this action. Claim 19 has been cancelled and amended into claim 1. Claim 20 has been cancelled. 
Claim 1 (amended): 
A system comprising: 
a processor configured to:
determine that a present vehicle system state does not match a preferred state setting, responsive to determining that a driver has exited a vehicle;
send a state notification message, including the present vehicle system state, to a driver mobile device; 
receive a state modification response from the mobile device; and
adjust the a vehicle system having the present vehicle system state in accordance with the state modification response.

Claim 2 (amended): 
The system of claim 1, wherein the present vehicle system state includes
window state.

Claim 4 (amended): 
The system of claim 1, wherein the present vehicle system state includes an onboard charger state.

Claim 6 (amended): 
The system of claim 1, wherein the present vehicle system state includes a vehicle light state.

Claim 11 (amended): 
The system of claim 1, wherein the present vehicle system state includes a vehicle access state.

Claim 15 (amended): 
The system of claim 1, wherein the present vehicle system state includes a vehicle level state.

Claim 17 (amended): 
The system of claim 16, wherein the present vehicle system state further includes an emergency brake state and wherein the preferred setting includes an emergency brake engagement setting accommodating the vehicle level state.

Claim 18 (amended): 
The system of claim 1, wherein the present vehicle system state includes an overall passive power draw and wherein the preferred setting includes a maximum power draw accommodating at least a current battery charge level.
Claim 19 (cancelled). 
Claim 20 (cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: refer to the email correspondence and examiner initiated interview carried out on 11 May 2021. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683